Citation Nr: 0944576	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-19 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for fracture 
of the distal phalanx of the left ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for a fracture of the distal 
phalanx of the left ring finger with an evaluation of 0 
percent effective October 12, 2004.

The Board notes that appeals pertaining to the evaluation of 
service connected hearing loss and service connection for 
posttraumatic stress disorder were not perfected by 
submission of a substantive appeal following issuance of a 
statement of the case.  Thus, the only issue for 
consideration is the one listed on the cover page.

In February 2009, the Board remanded this case in order to 
afford the Veteran a hearing.  A hearing was scheduled on 
August 4, 2009 before a member of the Board at the RO, but 
the Veteran failed to appear.  As such, the Board finds that 
its remand directives have been complied with.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran's fracture of the distal phalanx of the left ring 
finger is manifested by a superficial scar with subjective 
complaints of pain, to include in the underlying tissue.


CONCLUSION OF LAW

The criteria for initial evaluation of 10 percent for 
fracture of the distal phalanx of the left ring finger have 
been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5227, 5230 (2009); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a November 2004 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as 
what information and evidence he must submit and what 
information and evidence will be obtained by VA.  

In any event, the appeal regarding the claim for a higher 
initial rating stems from the original award of service 
connection for fracture of the distal phalanx of the left 
ring finger.  In Dingess, the United States Court of Appeals 
for Veterans Claims (Court) held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b) (2009).  Thus, 
because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, VA examination reports, VA treatment 
reports, Social Security Administration (SSA) records, and 
written statements of the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by undergoing VA 
examinations, responding to notices, and submitting argument.  
Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant, 
especially given the favorable determination below.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

The Veteran's disability is not listed in the Rating 
Schedule.  When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The Veteran's fracture of the distal phalanx of the left ring 
finger was rated by the RO as analogous to ankylosis of the 
ring or little finger under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5227.  Under Diagnostic Code 5227, a noncompensable 
evaluation is assigned for unfavorable or favorable ankylosis 
of the ring and little fingers for both the major and minor 
hand.

Under Diagnostic Code 5230 (limitation of motion of the ring 
or little finger), for any limitation of motion, a 
noncompensable evaluation is assigned for the major and minor 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  The March 2005 VA examiner reported that the 
Veteran's dominant hand is the right hand.  Therefore, the 
Veteran's service-connected left ring finger disability 
involves his minor upper extremity. 

The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).  Scars may also be rated based on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2008).  The Board notes that 
the rating criteria for evaluating scars were amended in 
October 2008.  However, those revised criteria apply only to 
claims filed on or after October 23, 2008.  As the Veteran's 
claim was filed prior to that date, the revised criteria do 
not apply.

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2009).  Degenerative arthritis 
established by X-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2009).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be assigned with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation.  A 10 percent evaluation will be assigned with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Turning to the evidence, the service treatment records reveal 
that in November 1968, the Veteran sustained a crush injury 
to the left ring finger from a tank hatch.  There was a 
laceration and X-rays showed a fracture of the distal 
phalanx.  The wound was cleaned and sutured.  The injury was 
treated during several follow up appointments.  In February 
1969, the Veteran was seen for complaints of aching in the 
finger, especially in cold weather.  The examiner noted that 
it looked good except for an old subungual hematoma, which 
was resolving.  During the separation examination, the 
examiner noted the finger injury when reviewing the Veteran's 
medical history, but upon clinical evaluation, the upper 
extremities were reported to be normal. 

In a September 2004 statement, the Veteran explained the 
origin of his injury.  He crushed his left ring finger in a 
tank hatch.  The weather was cold and the hatch had a spring 
hinge.  He was trying to close it when it slammed shut on his 
finger.       

The Veteran was afforded a VA examination in March 2005.  The 
examiner stated that an examination of the hand, thumb, and 
fingers was performed in February 2005 at which time the 
claims file was available and reviewed.  The Veteran reported 
that the injury occurred when he slipped and fell while 
stationed in Germany.  He said that flare-ups occur during 
cold weather and the pain is at the level of 8-9, lasting all 
winter.  The alleviating factors are covering it up and 
taking salicylate.  It was noted that the injury has not 
affected the Veteran's ability to work.  Upon physical 
examination, the proximal interphalangeal joint range of 
motion was 90 degrees without pain.  There was decreased 
strength in that finger on flexion and extension.  X-rays of 
the left hand demonstrated a minimal narrowing of the joint 
spaces.  There was no evidence of fracture or dislocation 
noted and no osteoblastic or osteolytic lesion was 
visualized.  The impression was mild degenerative change.  
The diagnosis was degenerative joint disease of the left 
hand.  

The Veteran submitted to another VA examination in July 2008.  
The Veteran denied any impediment to his activities of daily 
living.  He said he takes over-the-counter Tylenol on 
occasion when needed.  He reported that he was injured in 
1968 while he was a tanker.  A hatch shut on the distal 
fourth finger of his left hand.  The Veteran said that since 
his last VA examination, the pain has become a stabbing and 
shooting type of pain that radiates from the tip of his left 
fourth finger to his wrist.  The pain is quite severe and it 
happens approximately ten times per month.  He has no pain 
otherwise and no flare-ups.  He stated that Tylenol does 
help.  The laceration is on the palmar surface of the distal 
fourth finger, from the tip of the finger to mid distal 
phalanx and is well healed.  The Veteran indicated 
subjectively that the pain is located there, as well as 
tingling and stinging, especially when he touches the tip.  

Upon examination, after repetitions times 3, the flexion 
measurements of the fourth finger on the left hand were 
taken.  The range of motion of the metacarpal phalangeal 
joint was 0 to 90 degrees, the proximal interphalangeal joint 
was from 0 to 110 degrees, and the distal interphalangeal 
joint was from 0 to 80 degrees.  Opposition to the thumb for 
all fingers was normal.  Grip strength was 5/5 on the left 
hand.  The fourth finger metacarpophalangeal, proximal 
interphalangeal and distal interphalangeal joints were 
normal, with no deformity.  There was no swelling or 
discomfort with range of motion of the fourth finger.  There 
was a subjective complaint of underlying tissue pain.  There 
was no erythema or heat noted.  The skin of the left finger 
was normal.  The scar was linear and flat, measuring 1.5 
centimeters in length and 1 millimeter in width.  It was 
mobile, without keloid, had no tissue loss, was superficial, 
and nontender.  There were subjective complaints of 
underlying tissue tenderness.  The scar was mildly 
hypopigmented, and appeared to move freely without adherence.  
The examiner stated that additional limitations due to flare-
ups could not be determined without resorting to mere 
speculation.  There was no discomfort or difficulty with 
range of motion testing, and no effusion, edema, erythema, 
tenderness, palpable deformities, or instability, except as 
noted.  X-rays of the left hand demonstrated that joint 
spaces showed no significant degeneration and there is no 
evidence of recent fracture or soft tissue calcification.  
There was no significant change since the study of 2005.  The 
diagnosis was status post fracture distal phalanx fourth 
finger, left.  

SSA records indicate that the Veteran was awarded disability 
benefits with a primary diagnosis of degenerative disc 
disease lumbar spine and a secondary diagnosis of 
degenerative joint disease left knee.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law and 
resolving all doubt in the Veteran's favor, the Board finds 
that the Veteran's fracture of the distal phalanx of the left 
ring finger with a scar more nearly approximates the criteria 
for a 10 percent rating under Diagnostic Code 7804.  Although 
the objective evidence does not show that the scar has 
instability or tenderness, there are subjective complaints of 
underlying tissue pain and tenderness.  The Board finds that 
Veteran's current complaints of pain during the cold weather 
are consistent with his reports of pain during active 
service.  Additionally, decreased strength in the finger on 
flexion and extension was noted 
on the 2005 VA examination, although grip strength was full 
during the 2008 examination.  Upon consideration of all of 
the objective and subjective symptomatology, the Board finds 
that scar on the left ring finger warrants a rating of 10 
percent.

The Board has considered other potentially applicable 
diagnostic codes to determine whether a higher compensable 
rating is warranted.  In this regard, ankylosis or limitation 
of motion of the ring finger under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5227 and 5230 provide a maximum rating of 0 
percent.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(implicitly holding that once a particular joint is evaluated 
at the maximum level in terms of limitation of motion, there 
can be no additional disability due to pain).  Regardless, 
the Veteran can touch his ring finger to his thumb; thus, 
ankylosis is not shown.  Likewise, there is no X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups related to 
the service connected fracture to warrant a higher rating.  
As such, there is no diagnostic code which will provide a 
higher evaluation than the 10 percent rating being assigned 
for the scar based on the evidence of record. 

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level from his 
fracture of the distal phalanx of the left ring finger and 
provides for additional or more severe symptoms than 
currently shown by the evidence; thus, his disability picture 
is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted. 


ORDER

Entitlement to an initial compensable evaluation of 10 
percent for fracture of the distal phalanx of the left ring 
finger is granted from October 12, 2004, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.
 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


